DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed September 22, 2021, with respect to the rejection(s) of claim(s) 1-2 and 4-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al. (CN106532177A).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN106532177A).
Regarding Claim 1, Wang et al. teaches a battery pack comprising a plurality of cells (i.e. a plurality of battery modules) (Para. [45]) comprising an assembly element (i.e. spacer) (Fig. 1b, #1, #2, #3) arranged between the battery modules (Fig. 2a, #4), wherein the spacer comprises a heat transfer block (Fig. 1b, #2) (i.e. a cooling element) comprising a first cooling element (See Annotate Fig. 1b below) comprised of a first thermally conductive material (Para. [40]) fully in contact with the battery surface (Fig. 2a & Para. [15]) (i.e. first thermally conductive member is in surface-to-surface contact with a first of the battery modules), a second cooling element comprised of a second 
Regarding Claim 2, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. et al. further teaches a heat transfer block (Fig. 1b, #2) (i.e. a cooling element) comprising a third cooling element comprised of a third thermally conductive material (Para. [40]) fully in contact with the battery surface (See Annotated Fig. 1b below & Para. [15]) (i.e. third thermally conductive member is in surface-to-surface contact with a third of the battery modules), wherein the assembly element (i.e. spacer) comprises an intermediate space comprising a barrier block (i.e. insulating material) between the three heat transfer blocks (i.e. three cooling elements) wherein the heat transfer block is made of a material with high thermal conductivity and the barrier block 
Regarding Claim 4, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. further teaches the first, second and third heat transfer block (i.e. first, second and third thermally conductive material) are identical (Para. [16]), the barrier block (i.e. insulating material) is polyurethane (Para. [17]) (i.e. the insulating material is a plastic or a plastic-based material), wherein the heat transfer blocks connect to one another by a buckle material (i.e. connecting element) composed of a fifth material that can also be copper or aluminum (i.e. the fifth material is identical to the first and second thermally conductive material) (Para. [18]).
Regarding Claim 5, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. teaches the first, second and third heat transfer block (i.e. first, second and third thermally conductive material) are identical (Para. [16]), thus meeting a., b. and c. of the instant claim, and wherein the heat transfer blocks connect to one another by a buckle material (i.e. connecting element) composed of a fifth material that can also be copper or aluminum (i.e. the fifth material is identical to the first and second thermally conductive material) (Para. [18]), thus meeting e. and f. of the instant claim.
Regarding Claim 6, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.

Regarding Claim 7, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. further teaches the battery modules are elongated and each have an axis of main extent between two longitudinal ends (Fig. 2a, #4), wherein the axes of main extent of the first, secondary and third battery module run parallel in relation to one another, the assembly element (i.e. spacer) is an elongated shaped body and has an axis of main extent between two longitudinal ends which axis of main extent runs parallel in relation to the axes of main extent of the first and second battery modules, the first, second and third heat transfer blocks (i.e. first second and third cooling element) are elongated as a strip, and the first, second and third elongate cooling elements are oriented parallel in relation to the axis of main extend of the first, second and third battery module (Fig. 2a). 
Regarding Claim 8, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. further teaches the assembly element (i.e. spacer) comprises a cooling tube (Fig. 3a, #6) (i.e. a first coupling device) for coupling a cooling medium (i.e. a cooling device) to the assembly element (i.e. spacer), located at both longitudinal ends of the spacer (see Fig. 3a) wherein the cooling tube (i.e. coupling device) is a reputable for the cooling medium (i.e. the coupling device is a receptacle for the cooling 
Regarding Claim 9, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. further teaches the assembly element (i.e. spacer) comprises a heat transfer block (Fig. 1b, #2) (i.e. a cooling element) comprising a first, second and third cooling element each composed of thermally conductive materials (Para. [40]) fully in contact with the battery surfaces (Fig. 1b below & Para. [15]) wherein the spacer and batter modules are each elongated and have an axis of main extent between two longitudinal ends (Fig. 2a), the barrier block between heat transfer blocks comprised of insulating material fills the space between the three cooling elements (i.e. an intermediate space between the cooling elements which is filled with an insulating material) (Para. [17]), wherein the heat transfer blocks are strips (Fig. 1b, #2) on the surface of the barrier block (Fig. 1b, #1) (i.e. the cooling elements are strips on the surface of the supporting element) and are arranged parallel in relation to one another and also parallel in relation to the axes of main extent of the battery modules and the spacer, the assembly element (i.e. spacer) comprises a buckle material (Fig. 1b, #3) (i.e. first and second connecting element) composed of a fifth material that can also be copper or aluminum (i.e. the one of the thermally conductive materials), connects the heat transfer blocks (i.e. connects the three cooling elements to one another), forms the first and second of the longitudinal ends of the spacer (Para. [18] and see Annotated 
Regarding Claim 10, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. further teaches the battery modules of the battery pack each have a bent contact region by which they are in surface-to-surface contact with the cooling elements (Fig. 2a & Para. [15]), the battery modules (Fig. 2a, #4) have a cylindrical casing, the surface of which comprises the contact region, the heat transfer blocks (i.e. cooling elements) each have a contact region matched to the geometry of the contact region of the batteries and the heat transfer blocks (i.e. cooling elements) each have an elongate recess with a concave cross section (Fig. 2a). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN106532177A) as applied to claim 1 above, and further in view of Holman et al. (US 2017/0237112).
Regarding Claim 11, Wang et al. teaches all of the elements of the invention in claim 1 as explained above.
Wang et al. does not teach a spacer comprising a temperature sensor.
However, Holman et al. teaches a battery pack formed of electrochemical cells (Para. [0012]) wherein there is a porous spacer between cells (fig. 7, #470) that allows for air flow for cooling the electrochemical cell (i.e. a cooling element) (Para. [0017]) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teaching of a temperature sensor on each of the cooling elements (which is each connected to a separate cell) of Wang et al. as including a temperature sensor for each individual cell that can communicate temperature data and be in communication with feedback electronic circuitry that can disengage an individual electrochemical cell of the battery pack from the load, would prevent the battery pack from catastrophic failure (Para. [0047]) and thus, would meet a., b. and c of the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729    

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729